Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with theAmendment No. 1 to the Annual Report of Bulk Storage Software, Inc. (the Company") on Form 10-K/A for the period ended herein as filed with the Securities and Exchange Commission (the "Report"), I. Geoffrey Gibbs, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fully presents, in all material respects, the financial condition and results of operations or the Company. Univest Tech, Inc. Date: February 22, 2013 By: /s/Geoffrey Gibbs Geoffrey Gibbs Chief Executive Officer
